HENRIOD, Justice.
I concur in the result with respect to minimum-maximum rights with some reservation as to “direct” or “one-flow” rights. After litigation commenced in 1916, followed by Bacon’s Bible a decade later, and the Cox Decree another decade thereafter, said decree simply and clearly said in 1936 what the main opinion, in its third paragraph, said it said. What the main opinion said it said was that the maximum rights under minimum-maximum rights were subordinate to subsequent appropriators’ minimum rights. Whatever the State Engineer volunteered as to direct flow rights was not inconsistent, perhaps superfluous, but I think born, of an abundance of caution. No one made any point as to that part of his determination. My opinion is that the Cox Decree is clear, and that “direct” or “one-flow” rights volunteered by the Engineer was superfluous. The Engineer’s determination as to minimum-maximum rights should be affirmed, as is done in the main opinion.